NO. 12-14-00328-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

DENNIS LYNCH,                                             §   APPEAL FROM THE 241ST
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant pleaded guilty to evading arrest, and the trial court assessed his punishment at
confinement for two years.
         We have received the clerk’s record, which includes the trial court’s certification
showing that Appellant waived his right to appeal. See TEX. R. APP. P. 25.2(d). The clerk’s
record also includes a copy of the written waiver of Appellant’s right to appeal, which is signed
by Appellant and his counsel. Additionally, Appellant’s counsel for this appeal has informed
this court that, after sentencing, Appellant waived his right to appeal. Therefore, he concludes
the appeal must be dismissed. Accordingly, the appeal is dismissed for want of jurisdiction.
See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
Opinion delivered June 24, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JUNE 24, 2015


                                        NO. 12-14-00328-CR


                                       DENNIS LYNCH,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 241st District Court
                        of Smith County, Texas (Tr.Ct.No. 241-1310-14)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.